DETAILED ACTION

Response to Remarks
Claim Rejections - 35 USC § 101
Applicant's remarks filed 2/21/2022 have been fully considered but they are not persuasive.
Notably, the  Applicant amends the immediate independent claims to recite terminology that fails to contribute patentable weight to the subject matter analysis.  For instance, a “supply chain quality assessment software tool” is merely descriptive text of the process goals and does not constitute a practical application by the court mandated standard; that is adding a name to the software fails to make the “computing system” non-generic.  Likewise,  recitation of a  “node”, as supported, is merely an alternative descriptive term reflecting back to the existing language  of “each retail location”.  
The Applicant makes the argument that the additional language that incorporates a “mitigating factor” into the historic transit time data for a determination of updated transit time, represents a practical application.  However, this step, as recited and supported, is just adding more data to the database and additional variable values in a pre-determined formula for establishing timely delivery.
The Applicant further argues under the Step 2B analysis guidelines, that the addition of generating a node quality score based on an average of per-item quality score is unconventional and accordingly, represents significantly more than the judicial exception.  However, determination of ‘unconventional activity’ in the patentability analysis is covered in the Berkheimer memo.  In this case, while the limitation of 

Claim Rejections - 35 USC § 103
Applicant’s remarks with respect to claims amended to recited new features (i.e. “receiving historical reported inventory levels, individually for each inventory item for each of the one or more retail locations, and calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score”), have been considered but are moot because these features identify a new ground of rejection and a new combination of references applied in the immediate rejection.  However, please note that the High teaching is maintained for the persistent feature of “quality score” for the facility or “node” (See at least ¶0012: select, from the plurality of the retail stores and the product stocking facilities of the retailer stored in the electronic database, a retail store or a product stocking facility of the retailer associated with a lowest delivery risk and a lowest delivery cost as the retail store or the product stocking facility from which to deliver the at least one product to the customer); and  the new limitations directed to “mitigating factors”. 

Also, please note that the new language of the independent claims and new claims 24 and 25 defining the “node quality score” based on per-item quality scores, introduces a 35 USC §112 rejection.  Please see following explanation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-12 and 14-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11 and 19 recite the steps of :
receiving, inputs related to an order comprising an inventory item and a destination location (i.e. communicating information (e.g. order information)); 
receiving a request for delivery of the order (i.e. communicating information (e.g. delivery request)); 
determining, individually for the inventory item, one or more retail locations from having the inventory item in stock (i.e. correlating known information to received information (e.g. matching order to available inventory)); 

receiving historical reported inventory levels, individually for each inventory item for each of the one or more retail locations, and calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score (i.e. communicating and organizing a parameter of known data) ; 
determining, individually for the one or more retail locations a quality score for each retail location (i.e. “node”), wherein the quality score is based on an average of a shipping history score, an inventory accuracy score, and a handling score; and wherein the node quality score is an average of per-item quality scores at each retail location and based on the node quality score being above a predetermined quality score threshold and predicted transit time being within a predetermined period of time,(i.e. reviewing/processing data (e.g. performance evaluation data)), 
selecting a retail location from among the one or more retail locations with the highest quality score and shipping the inventory item from the retail location (i.e. filtering data to a standard (e.g. identifying best quality fit for order fulfillment)); 
sending a shipping instruction comprising a handling instruction for the inventory item to the selected retail location to initiate shipment from the selected retail location (i.e. communicating data); and 
shipping the inventory item from the selected retail location (i.e. fulfilling order as optimally determined in a fashion to reduce damage and returns and increase customer satisfaction).
The limitations alone and in combination as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components. That is, other than reciting “supply chain quality assessment tool implemented on a computing system,”(i.e. instructions executed by a computer),  nothing in the claims elements preclude the step from practically being performed by a human. For example, but for the “computer” language, the steps of communicating and the intended manipulation of data, encompasses a human to gather and review data to identify a recognized goal, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer system to perform the combination of steps. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform steps of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2, 4-8, 10, 12, 14-18 and 20-25 are dependent on independent claims 1, 11 and 19, and include all the limitations of independent claim. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing evaluation (e.g. packaging), defining content of handling instructions (e.g. item description), and selection criteria (e.g. cost), and context (e.g. retail location), which are limitations that are either non-functional descriptive material or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis.  Further the dependent claims do not recite any additional technology to consider in the patent eligibility analysis separately from the computer of the independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-8, 10-12 and 14- 25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. By amendment, the claims recite the limitation:
determining, by the supply chain quality assessment software tool, individually for the one or more retail locations, a node quality score for each retail location, wherein the node quality score is based on an average of a shipping history score, the inventory accuracy score, and a handling score, and wherein the node quality score is an average of per-item quality scores at each retail location;
This added, underscored limitation is disclosed as an alternative embodiment of a node quality score, not an additional factor into the node quality score.  Please see Applicant’s specifications at paras. 36 and  63 (emphasis added by examiner):
 At step 708, an overall quality score is calculated. In an embodiment, the quality score is calculated on a per-item basis per retail location. In another embodiment, the 
Examiner further notes that in the alternative embodiment, wherein the quality score is calculated on a per-item basis per retail location, there is no support for an “average of per-item..”, as now claimed.




Claims 1, 2, 4-8, 10-12 and 14- 25 are also rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Recitation of language to merge two distinct embodiments makes the claimed limitation indefinite, and consequently all claims depending therefrom.  
In the interests of advancing prosecution, examiner provides an alternative teaching for this embodiment within the following rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4- 8, 10-12 and 14-21, 24 and 25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over High et al. (US 2018/0197137), herein “High”; in view of Hitchcock et al. (US 2017/0075962), herein “Hitchcock”; in view of Neumayer et al. (US 2020/0057992), herein “Neumayer”; and in view of Glasfurd et al. (US 2020/0097908) herein “Glasfurd”; and alternatively rejected under Field-Darragh et al. (US 2014/027994), herein “F-D”, for features discussed in USC 112 rejection. 


Referring to Claims 1, 11, 19 and 21, High teaches a method, system and server, respectively directed to the same determining a fulfillment retail location, comprising: 
receiving, at a software tool implemented on a computing system, inputs related to an order comprising an inventory item and a destination location (Fig. 1; Fig. 4, step 410; and ¶0031: With reference to FIG. 4, first, an internet-based order for one or more products 190 is placed by a customer (step 410). For example, the product 190 is a pint of ice cream, and the customer specifies that the product 190 is to be delivered to a location specified by the customer within an hour, which requires the control circuit 210 of the central computing device to identify a vehicle having matching storage capacity, storage conditions (i.e., freezer for ice cream), and is situated such that it is capable of delivering the product 190 to the customer within one hour to properly fulfill the order) ; 
receiving a request for delivery of the order (Fig, 4, step 410, and ¶0031: Ibid); 
determining, individually for the inventory item, one or more retail locations having the inventory item in stock (Fig. 4, step 425; ¶0012: The inventory management data includes: data indicating geographic locations of a plurality of retail stores and product stocking facilities of the retailer where the at least one product is stocked, on-hand inventory at the retail stores and the product stocking facilities where the at least one product is stocked, size and weight information associated with the at least one product ordered by the customer, and a time frame within which the at least one product is to be delivered to the customer; and ¶0033); 
accessing, by the supply chain quality assessment software tool, a transit time database to determine a predicted transit time to transport the inventory item from each of the one or more retail locations to the destination location, wherein the predicted transit time is determined based on a balance of historical transit times and mitigating factors, wherein the transit time database is updated to receive mitigating factor information associated with a current weather condition, a current road condition, or a current traffic condition (¶0034: For example, in the exemplary embodiment illustrated in FIG. 4, the control circuit 210 of the central computing device 150 is programmed to run a fourth filter through the electronic database 140-stored risk factors (e.g., commercial performance (e.g., financial) risks, mission performance (e.g., not making the delivery in time) risks, catastrophic risks (e.g., traffic conditions, financial liability in case of accident), etc.) associated with assigning a given vehicle the mission to deliver the pint of ice cream to the customer within one hour (step 430) in order to identify the vehicles listed in the electronic database 140 that meet the additional conveyance risk factors special requirements for delivering the ice cream ordered by the customer. In one exemplary scenario, for instance, the fourth filter would knock out AGV because the customer lives in a high-traffic area that the present AGV cannot safely handle based on previous analysis by the control circuit 210 of the region stored in the electronic database 140, leaving the only two possible remaining choices as the UAV 172 and the worker 174 who works at a given product stocking facility 170);
determining, by the supply chain quality assessment tool, individually for the one or more retail locations, a node quality score for each of retail location (¶0012: Ibid), wherein the quality score is based at least in part on one or more of a shipping history score, an inventory accuracy score, and a handling score and based on the quality score being above a predetermined quality score threshold (¶0030: In some aspects, based on the inventory management data obtained from the electronic database 140 and based on ranking the generated combined cost-risk factor scores, the control circuit 210 of the central computing device 150 is programmed to select, from the retail stores 160 and product stocking facilities 170 of the retailer stored in the electronic database 140, a retail store 160 or a product stocking facility 170 associated with a highest cost-risk factor score as the retail store 160 or product stocking facility 170 from which to deliver the customer-ordered product(s) 190 to the delivery location 180 designated by the customer. In one aspect, based on the inventory management data obtained from the electronic database 140 and based on ranking the generated combined cost-risk factor scores, the central computing device 150 is configured to select, from the available workers 172 and unmanned delivery vehicles 174 listed in the electronic database 140, a worker 172 or unmanned delivery vehicle 174 associated with the highest cost-risk factor score as the worker 172 or unmanned delivery vehicle 174 to deliver the product 190 to the customer from the retail store 160 or product stocking facility 170 selected by the central computing device 150.; in view of ¶0012: lowest delivery risk; Fig.4, step 420 and ¶0032/¶0034: handling.. threshold filter.. risk threshold); 
based on the node quality score being above a predetermined quality threshold and the predicted transit time being within a predetermined period of time (¶0012/¶0013: time frame), selecting a retail location from among the one or more retail locations with the highest node quality score and shipping the inventory item from the retail location (Fig. 4, step 440; and ¶0036: In the exemplary embodiment illustrated in FIG. 4, after the control circuit 210 of the central computing device 150 determines the vehicle associated with the lowest delivery cost in step 435, the control circuit 210 selects a worker 172 or unmanned delivery vehicle 174 associated with the lowest delivery risk and the lowest delivery cost as the worker 17 or unmanned delivery vehicle 174 for delivering the product 190 (i.e., pint of ice cream) to the customer from a selected retail store 160 or a selected product stocking facility 170 of the retailer (step 440);
 sending a shipping instruction from the supply chain quality assessment software tool  to a supply chain fulfillment server, the shipping  instructions comprising a handling instruction for the inventory item to the selected retail location to initiate shipment from the selected retail location (e.g. ¶0034); and 
In the exemplary embodiment illustrated in FIG. 4, after the control circuit 210 of the central computing device 150 determines the vehicle associated with the lowest delivery cost in step 435, the control circuit 210 selects a worker 172 or unmanned delivery vehicle 174 associated with the lowest delivery risk and the lowest delivery cost as the worker 17 or unmanned delivery vehicle 174 for delivering the product 190 (i.e., pint of ice cream) to the customer from a selected retail store 160 or a selected product stocking facility 170 of the retailer (step 440)).
While High teaches receiving historically reported inventory levels                                                                                                                 individually for each inventory item for each of the one or more retail locations (¶0012/¶0013: running record of “on-hand” inventory for each location), High is silent to “calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score”.
Hitchcock however in his model for providing searchable inventory information, discloses “calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score” (Fig. 5; ¶0073:  For examiner the database (141) is configured to include information showing that item X (227) is available for purchase from store A (225) within the shopping mall); and ¶0079: To balance the efficiency in data communication and accuracy of the content in the database (141), the server (139) is configured to schedule the queries of the inventory database (221, . . . , 223) of a retail store (225) based on a frequency that depends on the sales volume of the store (225). For example, when the volume of items sold in the store (225) is large, the frequency is increased to improve accuracy; and when the volume of items sold in a store (225) is small, the frequency is decreased to improve communication efficiency).
One of ordinary skill in the art would find it obvious to calculate a rate of accurate inventory reporting as a function of sales quantity because item turnover is fundamental to determining a quality score that reflects ability to fulfill an order for an item in a timely manner. See Hitchcock, ¶0002. 
Also, while High teaches discrimination of stores for selection by a variety of parameters to represent a location score for each store, including a handling score as a function of deliverability of the product itself (e.g. ice cream in the example of ¶0031), in combination with the lowest cost (at least ¶0035: lowest cost) as well as  inventory data (¶0039: It will be appreciated that the control circuit 210 of the central computing device 150 is programmed to analyze not only the relative geographic locations of the retail store 160, product stocking facility 170, and delivery location 180 when determining whether to select a retail store 160 or product stocking facility 170 from which to deliver the customer-ordered product(s) 190 to the delivery location 180. For example, in some embodiments, the control circuit 210 of the central computing device 150 is configured to analyze one or more additional factors based on the inventory management data obtained from the electronic database 140 in order to select the retail store 160 or product stocking facility 170 from which to deliver the product(s) 190 to the customer) , 
High is not specific to determining, individually for the one or more retail locations, a quality score for each retail location, wherein the quality score is based on an “average” of a shipping history score, an inventory accuracy score, and a handling score; and while teaching giving ’weight’ to a score according to circumstance (e.g. ¶0034 
  Neumayer however, in his model for supplier evaluation using a distributed ledger, discloses the score parameters as recited (at least, ¶0010: In an aspect combinable with any of the previous aspects, the KPIs include delivery time accuracy, delivery quantity accuracy, and price accuracy); and the weighted average of these parameter for the individual suppliers (Abstract: determining a score value for each of a plurality of key performance indicators (KPIs) based on the transactional data; determining an overall rating for the supplier based on a weighted aggregate of the score values and previously determined score values for previous shipments from the supplier to at least one of a plurality of clients; ¶0003: The transactions can be evaluated to determine a score value for each supplier based on a set of KPIs; and/or ¶0049: As an example, a score value between 0-100 may be defined. In such an example, a defined deviation of 10 percent may map to a 15 percent reduction in a score values based on a weighted scale. (e.g., ordered was for 50 units, delivery was 45, the calculated is 85). Several scores (e.g., quantity accuracy, date accuracy, and so forth) may be aggregate to a delivery accuracy KPI that is a weighted average of each. For example, a score may be weighted according to 40 percent toward date accuracy and a 60 toward quantity accuracy).
One of ordinary skill in the art would find it obvious to influence the selection a source of fulfillment by a simple and effective evaluation such as averaging technique for the purposes of reducing costs, mitigating risk and driving continuous improvement (Neumayer-¶0002).

Glasfurd, in a model for order fulfillment management within a network of retail/fulfillment location (e.g. Fig. 1 and ¶0014), that further utilizes history delivery and weather/traffic data) that ranks individual locations accordingly (e.g. ¶0016), discloses the communication of handling instructions instructions  (¶0022: In step 220, a graphical user interface (GUI) is generated based on a selection of at least one node for delivery of at least one product. The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user).
One of ordinary skill in the art would find it obvious to include handling instructions to accommodate satisfactory fulfillment of selected merchandise. 
	High fails to teach the amended feature of “wherein the node quality score is an average of per-item quality scores at each retail location”. 
acquiring data corresponding to a plurality of locations of the item within a store or warehouse over a predetermined period of time; processing the acquired data to generate a fulfillment confidence score for the item;] determining, based on the fulfillment confidence score, if the item is suitable for use in fulfilling the request; and using the item to fulfill the request if the fulfillment confidence score is suitable).
 F-D additionally teaches the limitations recited in Claims 24 and 25 “wherein the order comprises a first inventory item and a second inventory item, the first inventory item and the second inventory item each having a per- item quality score for each of the one or more retail locations, and the node quality score being based on an average of the per-item quality scores for at least the first inventory item and the second inventory item; and/or wherein the node quality score is based on an average of per-item quality scores for all inventory items at each of the one or more retail location” (¶0080: the fulfillment confidence score of an item and/or the aggregated or averaged fulfillment confidence scores of multiple instances of an item when more than one instance exists at a store or location within a store).

Referring to Claims 2 and 12, High, in view of Hitchcock, Neumayer, and Glasfurd, teaches claims 1 and 11, and High further teaches wherein the shipping history score comprises factors selected from: how often a location ships items out on time and how often the item is received on time (e.g. ¶0034: In one exemplary scenario, for instance, the fourth filter would knock out AGV because the customer lives in a high-traffic area that the present AGV cannot safely handle based on previous analysis by the control circuit 210 of the region stored in the electronic database 140, leaving the only two possible remaining choices as the UAV 172 and the worker 174 who works at a given product stocking facility 170).  
Please refer to Neumayer disclosing optional limitations of the claims in his model for general rankings.

Referring to Claims 4-6 and 14-16, High, in view of Hitchcock, Neumayer, and Glasfurd, teaches claims 1 and 11, and while High teaches a handling score as a function of deliverability of the product itself (e.g. ice cream in the example of ¶0031), in combination with the lowest cost (at least ¶0035: lowest cost), he is not specific to wherein the handling score comprises factors selected from: proper packaging of the item, including all items in the order, and shipping high quality items. 
Glasfurd, in a related model for order fulfillment management within a network of retail/fulfillment location (e.g. Fig. 1), discloses wherein the handling score comprises factors selected from: proper packaging of the item as a function of lowest cost (¶0024: Modeling service code 410 is configured to build a predictive model that minimizes a time for delivery. The model analyzes the unstructured data (and additional unstructured data including traffic and weather conditions associated with a route of travel) and generates a probabilistic set of features for minimizing a time for delivering a product from a node to its destination. Additionally, stockout and markdown costs are generated for each combination of product and node. The aforementioned costs are further analyzed with respect to a future ranking phase for ranking nodes and associating a score with each node. Subsequently (when an order comes in for fulfillment) system 100 determines which nodes have the inventory to fulfill the order and transmits the order and associated list of nodes to node ranking service code 404. In response, ranking service code returns a ranked list of nodes from where the product(s) may be shipped from. A generated ranking score for each node is associated with a factor associated with attributes such as, inter alia, processing time for each node, cut off time for each node, a traffic situation within a vicinity of the node, weather conditions for route to traverse), etc.).
One of ordinary skill in the art would find it obvious to include the particulars of the ability to provide special handling and the associated costs to accommodate fulfillment of a wider, and perhaps more profitable, selection of merchandise. 

Referring to Claim 7, High, in view of Hitchcock, Neumayer, and Glasfurd, teaches claims 1, and further teaches wherein the one or more retail locations comprises a retail store location (e.g. ¶0011: Notably, the systems and methods described herein do not preclude filling online orders using products in stock (e.g., on the sales floor or in stock room) at a retail store when such fulfillment is calculated to be most efficient or necessary to meet service-level commitments).  

Referring to Claim 8, High, in view of Hitchcock, Neumayer, and Glasfurd, teaches claims 1, and further teaches wherein the one or more retail locations includes a plurality of retail locations associated with a flow center (e.g. ¶0012: The inventory management data includes: data indicating geographic locations of a plurality of retail stores and product stocking facilities of the retailer where the at least one product is stocked, on-hand inventory at the retail stores and the product stocking facilities where the at least one product is stocked, size and weight information associated with the at least one product ordered by the customer, and a time frame within which the at least one product is to be delivered to the customer).  

Referring to Claims 10 and 18, High, in view of Hitchcock, Neumayer, and Glasfurd, teaches claims 1 and 11, further teaching wherein shipping instruction to the selected retail location, the shipping instruction including information regarding the inventory item, destination location and predetermined period of time (Fig. 4, step 445; and ¶0036: After such a worker 172 (to deliver via personal car) or unmanned vehicle 174 (e.g., UAV) is selected by the control unit 210 in step 440, the control unit 210 of the central computing device 150 causes the computing device 150 to send an electronic notification to the worker 172 or unmanned delivery vehicle 174 in order to notify such worker 172 or unmanned delivery vehicle 174 that he/she/it has been assigned the task of delivering the pint of ice cream to the customer within one hour at the customer-designated delivery destination (step 445)).  

Referring to Claims 17 and 20, High, in view of Hitchcock, Neumayer, and Glasfurd,  teaches claims 11 and 19, and further teaches a quality assessment server (Fig. 1, elm. 150 and ¶0030); that calculates a “quality” or risk score for location selection as a function of the combining multiple factors; for instance, distance, handling score and least cost (Fig. 4), yet High is not specific to wherein the quality score is a 
Neumayer however discloses wherein a quality assessment server calculates a “quality score” as it combines a handling score, and a shipping history, and an inventory accuracy (e.g. ¶0010: ibid).
One of ordinary skill in the art would find it obvious to influence the selection a source of fulfillment by a simple and effective evaluation using a particular, desired combination of factors for the purposes of reducing costs, mitigating risk and driving continuous improvement (Neumayer-¶0002).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over High, in view of Hitchcock, Neumayer, and Glasfurd, as applied to claim1 and 11 above, and further in view of Kennamer (US 2005/0261991), herein “Kennamer”.

Referring to Claims 22 and 23, 22, High, in view of Hitchcock, Neumayer, and Glasfurd, teaches claims 1 and 11, and while High further teaches handling requirements for temperature-controlled inventory item (e.g.” ¶0032 ice cream), High is not specific to instructions per se. 
Kennamer however in an early model for monitoring and tracking item shipment quality, discloses specific instruction communication of whether a shipment item needs to be handled with specialized care including refrigeration (e.g. ¶0005 and disclosure at large).
loss of desired texture and taste, spoilage and/or food born illness which requires more labor, special handling and adds inefficiencies and cost to food handling, preparation and serving processes- Kennamer, ¶0003).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687